Exhibit 10.3
AMENDMENT NUMBER 8
TO THE
GOODRICH CORPORATION SEVERANCE PROGRAM
     THIS AMENDMENT is made this 28th day of September, 2009, by Goodrich
Corporation (hereinafter referred to as the “Company”);
W I T N E S S E T H
     WHEREAS, the Company maintains the Goodrich Corporation Severance Program,
as amended and restated, effective February 21, 2006 (hereinafter referred to as
the “Plan”);
     WHEREAS, pursuant to Section 10 of the Plan, the Chief Executive Officer of
the Company has the authority to amend the exhibits to the Plan;
     WHEREAS, for the purpose of determining years of continuous service under
the Plan, the Chief Executive Officer, in accordance with the Agreement and Plan
of Merger by and among the Company, GR NJ Acquisition Co., Inc., Sensors
Unlimited, Inc., and Shareholders’ Representative dated September 6, 2005 (the
“Sensors Purchase Agreement”), desires to give eligible employees credit for
service with Sensors Unlimited, Inc. if an eligible employee became an employee
of the Company or one of its subsidiaries through the acquisition of Sensors
Unlimited, Inc.;
     WHEREAS, for the purpose of determining years of continuous service under
the Plan, the Chief Executive Officer, as a result of the Company’s purchase of
100% of the outstanding stock of Cloud Cap Technology, Inc. on May 1, 2009,
desires to give eligible employees credit for service with Cloud Cap
Technologies, Inc. if an eligible employee became an employee of the Company or
one of its subsidiaries through the acquisition of Cloud Cap Technology, Inc.;
and
     WHEREAS, for the purpose of determining years of continuous service under
the Plan, the Chief Executive Officer, as a result of Cloud Cap Technology,
Inc.’s purchase of the Assets of L-Systems, Inc. dba Solutions Engineering, Inc.
(as defined in the Asset Purchase Agreement between Cloud Cap and L-Systems,
Inc. dated as of May 1, 2009), desires to give eligible employees credit for
service with L-Systems, Inc. dba Solutions Engineering, Inc. if an eligible
employee became an employee of the Company or one of its subsidiaries through
the acquisition of the Assets of L-Systems, Inc. dba Solutions Engineering, Inc.
     NOW, THEREFORE, BE IT RESOLVED, the Chief Executive Officer hereby amends
Exhibit C to the Plan as set forth in the attached revision to Exhibit C
effective for any Qualifying Termination, as that term is defined in the Plan,
that occurs on or after November 1, 2006, if an eligible employee became an
employee of the Company or one of its subsidiaries through the acquisition of
Sensors Unlimited, Inc.;

 



--------------------------------------------------------------------------------



 



     FURTHER RESOLVED, the Chief Executive Officer hereby amends Exhibit C to
the Plan as set forth in the attached revision to Exhibit C effective for any
Qualifying Termination, as that term is defined in the Plan, that occurs after
May 1, 2009, if an eligible employee became an employee of the Company or one of
its subsidiaries through the acquisition of Cloud Cap Technology, Inc.; and
     FURTHER RESOLVED, the Chief Executive Officer hereby amends Exhibit C to
the Plan as set forth in the attached revision to Exhibit C effective for any
Qualifying Termination, as that term is defined in the Plan, that occurs after
May 1, 2009, if an eligible employee became an employee of the Company or one of
its subsidiaries through the acquisition of the Assets of L-Systems, Inc. dba
Solutions Engineering, Inc.
     IN WITNESS WHEREOF, the Company, by its Chief Executive Officer, has caused
this Amendment to be executed as of the day and year first above written.

            GOODRICH CORPORATION
      By:   /s/ Marshall O. Larsen         Marshall O. Larsen,        Chief
Executive Officer   

 



--------------------------------------------------------------------------------



 



         

Exhibit C
To Goodrich Corporation Severance Program
List of Acquired Companies
For purposes of calculating years of service under Section 5 of the Goodrich
Corporation Severance Program, service with the following companies prior to
their acquisition by Goodrich or a subsidiary of Goodrich shall be considered,
but only if the affected employee became an employee of Goodrich or a subsidiary
of Goodrich through the acquisition:

     
 
  The Cleveland Pneumatic Company
 
  Cloud Cap Technology, Inc.
 
  Coltec Industries Inc. and any subsidiaries of Coltec
 
  Goodrich Actuation Systems Limited
 
  Goodrich Control Holdings Limited
 
  Goodrich Control Systems Limited
 
  Gulton Data Systems and any affiliated employer
 
  Hughes Aircraft Company
 
  ITEK
 
  L-Systems, Inc. dba Solution Engineering, Inc.
 
  Perkin-Elmer Corporation
 
  Raytheon Corporation
 
  Recon/Optical, Inc.
 
  Rohr, Inc.
 
  Sensors Unlimited, Inc.
 
  Simmonds Precision Engine Systems, Inc.
 
  Simmonds Precision Motion Controls, Inc.
 
  Simmonds Precision Products, Inc.
 
  TEAC Aerospace Holdings, Inc.
 
  TEAC Aerospace Technologies, Inc.
 
  TRW, Inc. and any affiliated employer
 
  Universal Propulsion Company, Inc.

Revised September, 2009

 